Citation Nr: 1433374	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  01-01 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for left total knee replacement, beginning August 1, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), beginning August 1, 2011.


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to March 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In February 2003, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The issues on appeal were before the Board in August 2012 when the increased rating knee claim was denied and the TDIU issue was remanded to allow for the adjudication of intertwined claims.  The Veteran appealed the Board's August 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Court remanded that that part of the Board's decision which denied a rating in excess of 30 percent for the total knee replacement to the Board for action consistent with a joint motion for remand which had been filed.  

The issue of entitlement to TDIU was again before the Board in May 2013 when it was remanded to allow adjudication of intertwined claims.  

The issue of entitlement to a TDIU is addressed in the REMAND that follows the ORDER section of this decision.



FINDING OF FACT

During the period beginning August 1, 2011, the Veteran's left knee replacement residuals have not been productive of chronic severely painful motion or weakness in the affected extremity, flexion limited to 45 degrees or less, extension limited to 10 degrees or more, any subluxation or lateral instability, ankylosis, malunion of the tibia and fibula, dislocated semilunar cartilage, or locking of the knee.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a total left knee replacement from August 1, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5055, 5256-5262 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159  (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a)  requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). However, the Court also stated that the failure to provide such notice in connection with adjudications prior to the enactment of the VCAA was not error and that in such cases, the claimant is entitled to "VCAA-content complying notice and proper subsequent VA process."  Id. at 120.

The Veteran filed his claim for increased rating in October 1997, prior to the passage of the VCAA.  The originating agency provided the Veteran with all required notice in a letter mailed in December 2007.  Although the full notice required by the VCAA was not sent until after the initial rating decision, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's left knee claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claim herein decided.  Treatment records, including service treatment records, pertinent VA and private medical records, have been obtained.  Records from the Social Security Administration  (SSA) have been obtained. 

The Veteran has been afforded an appropriate VA medical examination.  While the Veteran suggests in a June 2012 written statement that the July 2011 VA examination was inadequate because the examiner did not test range of motion, the examination report shows that range of motion of the Veteran's left knee was tested.  Furthermore, the examiner conducted a thorough examination, solicited history from the Veteran, and provided conclusions based upon the evidence of record.  The Board finds that the examination report is adequate.  At the hearing, the Veteran was questioned about his claims in a manner that served to make him more aware of the criteria for entitlement to the claimed benefits and the types of findings that would need to be shown to meet those criteria.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Neither the Veteran nor his representative has asserted there is any other existing evidence that should be obtained before the Board adjudicates this appeal, nor is the Board aware of any such evidence.  Therefore, the Board is also satisfied that the originating agency has complied with VA's duty to assist the Veteran in the development of this claim. 

The Board will therefore address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055.  A 30 percent is the minimum rating.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to diagnostic codes 5256, 5261, or 5262.  A 60 percent rating is warranted with chronic residuals consisting of severe painful motion or weakness in the affected extremity.

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensable; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling. 

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensable; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.

DC 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated as 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated as 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated as 30 percent disabling.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 .

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See generally DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

In July 2011, the Veteran underwent a VA examination during his period of 100 percent disability rating but only a few days prior to the 30 percent rating assigned on August 1, 2011.  He sustained a fall, skinning his knee one week earlier.  On examination, the Veteran had a broad-based gait.  He seemed a bit unsteady on his feet.  He had a healing abrasion over the anterior aspect of the left knee.  He had an anterior midline incision noted over the left knee and a very mild degree of effusion in the knee.  There were well-healed lateral incisions over the knee and medial incisions.  Range of motion was from 0 to 120 degrees.  He had good stability to varus, valgus, and anterior and posterior rotatory stress in both full extension and flexion.  X-rays revealed a total knee arthroplasty in good position.  There was some mild residual osteophyte formation in the posterior condylar region.  These appeared to be well away from the articulating surfaces of the arthroplasty.  The examiner concluded that the Veteran had an acceptable result of his knee surgery.  He had a permanent partial disability of the left knee.  He had restrictions in terms of prolonged standing and would do well in a sedentary occupation.  His left knee was not sufficient to place him on the unemployable list.

Private physical therapy records show that the Veteran finished physical therapy for his left knee in August 2011.  At times, he reported stiffness in his knee, and at other times, he reported that he was doing well.  His pain rating was 0/10.  He stated that he did fairly well after rehabilitation status post total knee arthroplasty but never felt quite right.  He initially reported progressive pain in the lateral and posterior aspect of the left knee over three to four months, which was affecting his quality of life.  There was noted tightness at the posterior aspect of the left knee following treatment.

In September 2011, the Veteran underwent a VA examination.  He complained of constant, moderate to severe, achy pain and spasms in his knee since surgery.  He had been able to walk up to a mile but stopped in May 2011 due to pain.  He could now walk about twenty minutes.  Pain was worse with weight bearing and use.  He was now in physical therapy.  He did not use a cane.  The Veteran reported that he experienced giving way/instability, weakness, stiffness, and swelling heat and redness.  The Veteran used a cane twice per week.  The Veteran was able to perform activities of daily living, he was able to drive and he was able to walk 20 minutes and stand for five minutes.  Physical examination revealed that the Veteran's gait was ataxic and wide based.  There was no instability.  The range of motion of the left knee was flexion from 0 to 110 degrees and extension to 0 degrees.  There was no additional limitations after three repetitions and there was no objective evidence of pain after three repetitions.  The pertinent diagnosis was left total knee replacement.  

In September 2011, the Veteran informed a VA clinician that his pain was 6 out of 10.  Knee strength was 5 for flexion of both knees.  It was 4+ on the left and 5 for extension.  The Veteran was able to walk without an assistive device but with large base support.  He would occasionally have foot slap.  He staggered frequently but always catches his balance.  

In January 2012, it was noted that the Veteran reported ongoing imbalance problems following right acoustic neuroma removal in 2006.  He had difficulty maintaining his balance while walking.  

An April 2012 VA clinical record shows the Veteran reported he was walking three miles per day with no falls.  Physical examination revealed that the gait was stable with very mild ataxis.  It was written that the Veteran's gait was much better.  

In June 2012, the Veteran informed a VA clinician that he tried to walk every day but, after a while, he had foot drag.  He had fallen in the past, the last time in April 2012.  He had to concentrate on walking all the time.  He would get fatigued causing his right foot to fatigue causing falls.  

A July 2012 VA clinical record reveals the Veteran reported that he tried to walk every day but after a while had foot drag.  He had fallen in the past, the last time being in April 2012 but he had to concentrate on walking all the time and he gets fatigued causing his right foot to fatigue and causing falls.  Pain was reported as 0 out of 10.  The Veteran had a cane which he used occasionally when fatigued.  

Analysis

After reviewing the record, the Board finds that the Veteran's left knee replacement does not warrant more than a 30 percent rating. 

Initially, the Board notes that the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14. 

However, 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In this case, the Veteran's knee replacement residuals do not warrant a 60 percent rating under Diagnostic Code 5055.  While the record reflects complaints of painful motion and weakness, it does not reveal severely painful motion or weakness in the left leg.  Every private physical therapy record shows that the Veteran's pain was reported as 0/10, before and after therapy.  The greatest level of pain reported by the Veteran was six out of ten in September 2011.  While this evidence shows left knee replacement residuals with pain and weakness, it does not indicate chronic residuals of severely painful motion or weakness in the affected extremity, as contemplated in a 60 percent rating under Diagnostic Code 5055.  A six out of ten pain rating does not rise to a level of severely painful motion and the majority of the medical evidence generated during the pertinent time period reference lower levels of pain.  

Furthermore, the Veteran's left knee replacement residuals do not warrant a separate compensable rating under Diagnostic Code 5257.  While the medical evidence references the Veteran's complaints of instability and falls, clinical evaluations of the knee have consistently found that the knee is stable.  Significantly, the most recent evidence of record indicates that the Veteran has reported problems with instability/falls but he has indicated that this is due to residuals of right acoustic neuroma removal in 2006 and also to foot drop.  These more recent records do not indicate, in any way, that the Veteran thought his knee was the cause of his instability and falls.  The Board finds that, if the Veteran did have instability of the knee, he would have informed health care professionals of this problem when he was reporting on symptomology causing his falls.  Health care professionals who have recorded these complaints have also attributed the allegations of instability and falls to pathologies other than the knee.  The Board places greater probative weight on the findings of the health care professionals who have examined the Veteran over the Veteran's subjective complaints.  The fact that some of the medical evidence references that the Veteran uses a cane does not change the outcome of this determination.  The use of the cane does not document medical instability of the knee.  This merely demonstrates the Veteran requires, at times, ambulation aids.  

Moreover, a higher rating under any other diagnostic code, or combination of diagnostic codes, is not warranted.  The greatest level of impairment in the range of flexion of the left knee was shown to be to 110 degrees, with no report of pain on motion, and extension was to 0 degrees.  There is no evidence of additional functional impairment during flare-ups.  As already noted, private physical therapy records show that the Veteran reported no pain in his left knee following therapy.  Therefore, the Veteran's limitation of flexion does not approximate limitation to 45 degrees, and his extension does not approximate limitation to 10 degrees.  Moreover, the impairment contemplated by Diagnostic Codes 5260 and 5261 is not separate and distinct from that contemplated by Diagnostic Code 5055.  It would not be to the Veteran's advantage to rate the disability under the limitation of motion codes because he would not be entitled to more than a 10 percent rating under either of those codes.

The Board has also considered ratings under Diagnostic Codes 5256, 5258, and 5262.  However, the Veteran has never been noted to have had any ankylosis of the knee, or malunion of the tibia and fibula.  Also, the Veteran has never been noted to have any dislocated semilunar cartilage, and there is no evidence of loosening of the components of the left knee replacement.  There is no lay or medical evidence of locking.  Accordingly, disability ratings under any of these diagnostic codes would not be warranted. 

Thus, considering the provisions of Diagnostic Code 5055 and all other relevant diagnostic codes, the Veteran's left knee replacement residuals do not warrant a disability rating, or combination of disability ratings, in excess of 30 percent beginning August 1, 2011.  Accordingly, the Veteran's increased rating claim must be denied. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a rating in excess of 30 percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Finally, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The manifestations of the Veteran's left knee replacement residuals (pain, weakness and restriction of motion) are contemplated by the schedular criteria, and in this regard the Board notes that the Veteran has consistently been noted to have had a  successful knee replacement, with no evidence of any loosening of the components.  In addition, the record reflects that the Veteran has not had any hospitalizations for his left knee disability subsequent to the total knee replacement.  

The assigned rating of 30 percent reflects that the disability is productive of impairment in earning capacity.  However, there is no indication in the record that the average industrial impairment from his disability would be in excess of that contemplated by the assigned rating.  

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extra-schedular consideration.


ORDER

Entitlement to a disability rating in excess of 30 percent for left total knee replacement, beginning August 1, 2011, is denied. 


REMAND

In its May 2013, the Board remanded the issue of entitlement to TDIU in order to allow the originating agency to adjudicate pending claims for service connection for hypertension, acoustic neuroma, hearing loss, tinnitus, obstructive sleep apnea and a psychiatric disability.  To date, it has not adjudicated these claims and there is no indication that the Veteran has abandoned them.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The claim of entitlement to TDIU must be remanded for compliance with the May 2013 remand instructions.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake any indicated development and then adjudicate the claims for service connection for hypertension, acoustic neuroma, hearing loss, tinnitus, obstructive sleep apnea and a psychiatric disability.  It should inform the Veteran of his appellate rights with respect to these determinations.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the TDIU claim.

3.  The RO or the AMC should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the TDIU issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be furnished a supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


